DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 10-13 as preliminarily amended are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a “second stabilizer”, which blurs the metes and bounds of the claim as claim 12 depends from claim 1 and claim 1 does not recite any first stabilizer compound. Therefore, it is unclear if the scope of claim 12 is incorporating an additional yet unrecited stabilizer compound or not. Correction is required. 
If the PEG:VCap:VAc compound of claim 1 was intended as a stabilizer compound, then Applicant might overcome this rejection by amending claim 1 to more clearly indicate this feature. Or, Applicant might amend claim 12 to replace the indefinite wherein clause with “wherein the cell culture media further comprises a stabilizer” to otherwise remove the confusion over a first and second stabilizer compound.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rayner-Brandes et al. (WO 2015/003773; provided in the IDS dated 8/11/2020).
Rayner-Brandes teaches a method for stabilizing cells in cell culture production, the method comprising culturing a cell line capable of expressing proteins (e.g. CHO cells) in cell culture media wherein the cell culture media comprises a graft polymer in which N-vinyl caprolactam (VCap) and vinyl acetate (VAc) moieties are grafted on a polyethylene glycol (PEG) backbone (e.g. poloxamer) (Example at p22 and Fig. 1 and 2; also see p11 for poloxamers being synonymous for PEG-VCap-VAc copolymers), anticipating claim 1.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linn et al. (Eur J Pharm Sci (2012), 45(3), 336-343 with supplementary data; Reference U).
Linn teaches a method for stabilizing cells in cell culture production, the method comprising culturing a cell line capable of expressing proteins (e.g. Caco-2 cells) in cell culture media wherein the cell culture media comprises a graft polymer in which N-vinyl caprolactam (VCap) and vinyl acetate (VAc) moieties are grafted on a polyethylene glycol (PEG) backbone (e.g. Soluplus®) (subheading 2.4 on p338), anticipating claim 1. Linn teaches that the Soluplus® compound used comprises PEG 6000:vinyl caprolactam:vinyl acetate at a ratio of 13:57:30 respectively (1st page of the supplementary data), anticipating the embodiment of 87% total weight for claim 2, and anticipating the PEG:VCap:VAc ratios of claims 3-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rayner-Brandes et al. (WO 2015/003773; provided in the IDS dated 8/11/2020).
The teachings of Rayner-Brandes are relied upon as set forth above in rejecting claim 1 under 35 U.S.C. § 102(a)(1).
Regarding claim 7, Rayner-Brandes does not teach a single embodiment wherein the PEG-VCap-VAc graft polymer is used in amounts of from 0.01 to 10 wt.-% based on the volume of the supplemented culture media. Regarding claim 10, Rayner-Brandes does not teach a single embodiment wherein the graft polymer is present in amounts of 0.05 to 5 % by weight, based on the total amount of the cell-culture media. Regarding claim 11, Rayner-Brandes does not teach a single embodiment wherein the graft polymer is present in amounts of 0.5 to 3 % by weight, based on the total amount of the media. 
	Rayner-Brandes further teaches that the PEG:VCap:VAc polymer comprises 0.01-99% or 10-90% by weight in the (cell culture) media component (p15, lines 4-8), reading on the ranges of claims 7, 10, and 11. 
Regarding claims 7, 10, and 11, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Also see M.P.E.P. § 2144.05. In this case, Rayner-Brandes teaches an overlapping polymer concentration range in the cell culture media as compared to the claims thus setting forth a prima facie case of obviousness absent any showing to the contrary.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rayner-Brandes as applied to claim 1 above, and further in view of Clincke et al. (Biotechnol. Prog. (2011), 27: 181–190; Reference V).
The teachings of Rayner-Brandes are relied upon as set forth above.
Regarding claim 12, Rayner-Brandes does not teach a single embodiment comprising a second stabilizer. Regarding claim 13, Rayner-Brandes does not teach a single embodiment wherein the second stabilizer is a shear protectant.
Rayner-Brandes further teaches adding non-ionic surfactants to the (cell culture) media such as Pluronic F68 (e.g. poloxamers) (p7, lines 11-19), reading in-part on the embodiment of a surfactant/detergent for the second stabilizer of claim 12 and shear protectant of claim 13.
Clincke teaches that adding Pluronic F68 to cell culture media significantly enhances the growth of and reduces cell lysis of CHO cells (Abstract), reading on claims 12 and 13.
Regarding claims 12 and 13, it would have been obvious before the invention was made to further add the Pluronic F68 of Rayner-Brandes to the cell culture medium of Rayner-Brandes further in view of Clincke. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Rayner-Brandes expressly considers the addition, The skilled artisan would have been motivated to do so because Clincke teaches that adding Pluronic F68 to cell culture media significantly enhances the growth of and reduces cell lysis of CHO cells, and so the addition would predictably improve upon the cell culture medium and cell culture methods of Rayner-Brandes.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653